COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER OF ABATEMENT

Appellate case name:        Deshaun Demarcus Jackson v. The State of Texas

Appellate case number:      01-15-00825-CR

Trial court case number:    1434297

Trial court:                183rd District Court of Harris County

        On September 16, 2015, after appellant, Deshaun Demarcus Jackson, was
convicted following a jury trial of the first-degree felony offense of aggravated robbery—
deadly weapon, the trial court assessed his punishment at twenty years’ confinement. See
TEX. PENAL CODE ANN. §§ 12.32(a), 29.03(a)(2), (b) (West Supp. 2015). On September
16, 2015, appellant, through counsel, timely filed a notice of appeal from the judgment of
conviction by jury. See TEX. R. APP. P. 26.2(a)(1). The trial court certified appellant’s
right of appeal because this was not a plea-bargain case, and appointed Juan Manuel
Contreras, Jr. as appellate counsel. See id. 25.2(a)(2). On November 9, 2015, the Clerk
of this Court notified the parties that the clerk’s record was filed in this Court, completing
the appellate record, and notifying appellant’s counsel that his appellate brief was due to
be filed within 30 days of that notice. See id. 38.6(a)(1).

       Because appellant did not timely file a brief by December 9, 2015, the Clerk of
this Court sent a late-brief notice on December 23, 2015, notifying appellant’s appointed
counsel that this case would be abated for a hearing pursuant to Texas Rule of Appellate
Procedure 38.8(b)(2), if either his brief or extension motion were not filed within 10 days
of that notice. Nevertheless, appellant’s counsel, Juan Manuel Contreras, Jr., has not
timely filed a brief or extension request for appellant.

      We therefore sua sponte abate this appeal and remand for the trial court to
immediately conduct a hearing at which a representative of the Harris County District
Attorney’s Office and appellant’s counsel, Juan Manuel Contreras, Jr., shall be present.
TEX. R. APP. 38.8(b)(2). Appellant shall also be present for the hearing in person or, if
appellant is incarcerated, at the trial court’s discretion, appellant may participate in the
hearing by closed-circuit video teleconferencing.1

       The trial court shall have a court reporter record the hearing. The trial court is
directed to:

       (1) make a finding on whether appellant wishes to prosecute this appeal;
       (2) if appellant does wish to prosecute this appeal, determine whether counsel
           Juan Manuel Contreras, Jr. has abandoned this appeal;
       (3) if counsel Juan Manuel Contreras, Jr. has not abandoned this appeal:
              a.     inquire of counsel the reasons, if any, that he has failed to file a brief
                     on appellant’s behalf; and
              b.     set a date certain when appellant’s brief will be due, regardless of
                     whether this Court has yet reinstated this appeal and no later than 30
                     days from the date of the hearing;
       (4) if Juan Manuel Contreras, Jr. has abandoned this appeal, enter a written order
           relieving Juan Manuel Contreras, Jr. of his duties as appellant’s counsel,
           including in the order the basis for the finding of abandonment, determine
           whether appellant is indigent, and:
              a.     if appellant is indigent, appoint substitute appellate counsel at no
                     expense to appellant;
              b.     if appellant is not indigent, admonish appellant of the dangers and
                     disadvantages of self-representation, and:
                      i. determine whether appellant is knowingly and intelligently
                         waiving his right to counsel and, if so, obtain a written waiver of
                         the right to counsel and set a date certain when appellant’s briefs
                         are due, regardless of whether this Court has yet reinstated these
                         appeals and no later than 30 days from the date of the hearing; or,
                     ii. if appellant does not wish to proceed pro se, provide a deadline
                         by which appellant must hire a new appellate attorney;
       (5) make any other findings and recommendations the trial court deems
           appropriate; and
       (6) enter written findings of fact, conclusions of law, and recommendations as to
           these issues, separate and apart from any docket sheet notations.




1
       Any such teleconference must use a closed-circuit video teleconferencing system that
       provides for a simultaneous compressed full motion video and interactive communication
       of image and sound between the trial court, appellant, and any attorneys representing the
       State or appellant. On request of appellant, appellant and his counsel shall be able to
       communicate privately without being recorded or heard by the trial court or the attorney
       representing the State.
See TEX. CODE CRIM. PROC. ANN. art. 1.051(a), (d)(1), (f) (West Supp. 2015); TEX. R.
APP. P. 38.8(b); Gonzalez v. State, 117 S.W.3d 831, 837 (Tex. Crim. App. 2003) (stating
that presumption in favor of right to choice of counsel may be overridden by other factors
relating to fair and orderly administration of justice); cf. TEX. CODE CRIM. PROC. ANN.
art. 1.051(g) (requiring trial court to advise defendant of dangers and disadvantages of
self-representation prior to proceeding to trial), 26.04(j)(2) (authorizing trial court to
order appointed counsel to withdraw after finding of good cause is entered on record).

        The court coordinator of the trial court shall set a hearing date no later than 30
days from the date of this order and notify the parties and the Clerk of this Court of
such date. The trial court clerk is directed to file a supplemental clerk’s record containing
the trial court’s findings and recommendations with this Court within 30 days of the
date of the hearing. The court reporter is directed to file the reporter’s record of the
hearing within 30 days of the date of the hearing. If the hearing is conducted by video
teleconference and electronically recorded, a certified video recording of the hearing shall
also be filed in this Court within 30 days of the date of this hearing.

       If Juan Manuel Contreras, Jr. files an extension motion and brief on appellant’s
behalf in this Court and a copy of such brief in the trial court, which brief complies with
Texas Rule of Appellate Procedure 38.1, no later than 10 days from the date of this
Order, together with a motion requesting that we withdraw this Order of Abatement, we
may reconsider and withdraw this Order and reinstate the appeal.

       This appeal is abated, treated as a closed case, and removed from this Court’s
active docket. This appeal will be reinstated on this Court’s active docket when the
supplemental clerk’s record and the supplemental reporter’s record, if any, that comply
with this Order, are filed in this Court.

       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                     Acting individually      Acting for the Court

Date: January 21, 2016